Citation Nr: 1132873	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-27 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic osteoarthritis of the left knee.

2.  Entitlement to service connection for left knee instability.

3.  Entitlement to an initial evaluation in excess of 10 percent from March 28, 2006, and in excess of 30 percent, from January 1, 2010, excepting those periods of time during which the Veteran is assigned a total evaluation, for a total right knee replacement, previously diagnosed as posttraumatic osteoarthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from December 1984 to January 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in April 2011.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  

The Veteran also raised the issue of entitlement a total disability rating based on individual unemployability (TDIU).  See April 2011 hearing transcript.  In this regard, the Veteran stated that he had not worked since 2007 as a consequence of his service-connected bilateral knee disabilities.  As the pending appeal does not include all aspects of the service-connected bilateral knee disabilities, this issue is referred for any appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

I.  Left Knee Osteoarthritis

The Veteran contends that his service-connected left knee disability has gotten worse and that this decline warrants a higher disability rating.  The Veteran was originally awarded service connection for posttraumatic osteoarthritis of the left knee in the October 2006 rating decision currently on appeal.  The RO evaluated the Veteran's left knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, effective March 28, 2006.  The hyphenated code was intended to show that the Veteran's left knee disability included symptoms of traumatic arthritis (Diagnostic Code 5010) and limitation of flexion (Diagnostic Code 5260).  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal.  A subsequent rating decision dated July 2010 denied service connection for left knee instability.  
  
VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Here, the Veteran was afforded a VA Compensation and Pension (C&P) joints examination to assess his left knee disability in October 2006.  Subsequently, however, the Veteran indicated that the condition of his disability worsened and ultimately resulted in a total left knee replacement.  See Veteran's April 2011 hearing testimony.  

The Board is aware that the Veteran was provided a VA C&P joints examination in June 2010 for the purpose of determining whether the Veteran's service-connected left knee disability was manifested by instability.  However, this examination report contained incomplete information with respect to range of motion testing and no information about the criteria outlined in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Accordingly, the Board finds this examination report to be inadequate for evaluation purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, the Board finds that a new VA examination is needed to assess the severity of his service-connected left knee disability.

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the AMC should request all VA medical records pertaining to the Veteran from December 17, 2010, including but not limited to any and all reports pertaining to the Veteran's March 2011 total left knee replacement surgery.  In addition, the Veteran should be contacted and asked to identify any non-VA sources of treatment for his service-connected left and right knee disabilities that are not already of record.

II.  Left Knee Instability

The RO construed a September 2007 statement from the Veteran (contained in the substantive appeal on the issue above) to be an informal claim of entitlement to service connection for left knee instability.  The RO denied the Veteran's service connection claim for left knee instability in a rating decision dated July 2010.  The Veteran was notified of this decision and provided his appellate rights.  The Veteran subsequently provided testimony at the April 2011 Travel Board hearing in which he discussed the claimed left knee instability.  The Board construes the Veteran's statements in this regard to constitute a valid notice of disagreement (NOD) with the July 2010 rating decision.  

The United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In light of the evidence described above, the Veteran should be provided an SOC that addresses the issue of entitlement to service connection for left knee instability.  

III.  Right Knee Osteoarthritis / Total Knee Replacement

The Veteran filed an original service connection claim for right knee osteoarthritis in March 2006.  The RO granted service connection for this disability in the October 2006 rating decision currently on appeal.  The RO evaluated the Veteran's right knee osteoarthritis as 10 percent disabling under Diagnostic Code 5010-5260, effective March 28, 2006.  The hyphenated code was intended to show that the Veteran's right knee osteoarthritis had symptoms of traumatic arthritis (Diagnostic Code 5010) and limitation of flexion (Diagnostic Code 5260).  The Veteran was notified of this decision and provided his appellate rights.

In January 2007, the Veteran submitted a statement in which he expressed disagreement with the rating.  The RO issued a statement of the case (SOC) in August 2007 in which it continued the Veteran's 10 percent disability rating.  Thereafter, the Veteran submitted a timely substantive appeal in September 2007.  Since that time, the Board notes that the Veteran has been assigned several staged ratings for osteoarthritis of the right knee, including but not limited to two temporary total disability ratings based on surgical or other treatment necessitating convalescence.  Most recently, the Veteran was assigned a temporary total disability rating after having a total right knee replacement.  Thereafter, he was assigned a 30 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5055.

Additional correspondence of record suggested that the Veteran's right knee osteoarthritis / total knee replacement was no longer on appeal because he was awarded a 100 percent disability rating and that this constituted a complete grant of the benefit sought on appeal.  See April 2010 deferred rating decision.  This conclusion, however, is erroneous, particularly where, as here, the total rating assigned was merely temporary and as a result of surgical or other treatment necessitating convalescence.  In fact, the record clearly reflects that the Veteran's disability rating was thereafter adjusted to 30 percent under Diagnostic Code 5055.  A remand is required in this instance to afford the AMC the opportunity to evaluate in its entirety the Veteran's initial increased rating claim for service-connected total right knee replacement, previously diagnosed as posttraumatic osteoarthritis of the right knee.  The Veteran should also be afforded a new VA examination to assess the nature and severity of this disability.  See Green, 1 Vet. App. at 124. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran addressing the issue of entitlement to service connection for left knee instability.  The Veteran should be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by this Board.

2.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his service-connected left and right knee disabilities that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from December 17, 2010, including but not limited to any and all reports pertaining to the Veteran's March 2011 total left knee replacement surgery.  If there are no VA medical records dated after December 17, 2010, this finding should be documented in the claims folder.

4.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and severity of his currently service-connected left and right knee disabilities.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

Specifically, the examiner is asked to provide a complete assessment of the severity of the Veteran's service-connected knee disabilities, to include a discussion of the ranges of motion of each joint.  The examiner is also asked to state whether the Veteran's service-connected knee disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.  The examiner should also state whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate or severe in degree.  The examiner must provide a complete rationale for any stated opinion.

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, to include a full review of the Veteran's initial increased rating claim for a right knee disability, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


